Order entered January 23, 2017




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-17-00001-CV

                        IN RE TERRENCE MARK GORE, Relator

                Original Proceeding from the 302nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF12-12707-U

                                        ORDER
       Based on the Court’s opinion of this date, we DENY relator’s January 3, 2017 petition

for writ of mandamus.


                                                   /s/   DAVID L. BRIDGES
                                                         JUSTICE